In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00265-CR



      RICTARTIC TAMERO PALMER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 38611-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       Rictartic Tamero Palmer appeals from his conviction of possession of a controlled

substance and the resulting seven-year sentence. The clerk’s record in this matter was filed

January 24, 2014, and the reporter’s record was filed May 2, making Palmer’s brief originally

due June 2. This deadline was extended twice by this Court on Palmer’s motion, resulting in the

current due date of July 23. Palmer has now filed a third motion seeking an additional extension

of the briefing deadline.

       We have reviewed Palmer’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Palmer’s appellate brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before August 8, 2014.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: August 5, 2014




                                                2